Title: To George Washington from Timothy Pickering, 29 October 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir
            Department of State Oct. 29. 95.
          
          I have selected the inclosed letters from the correspondence of Mr Deas, & two letters from Mr Montgomery our Consul at Alicant, for your perusal—in addition to those just now given to Mr Dandridge; and have the honour to be, with great respect sir your obt servt
          
            Timothy Pickering
          
        